Citation Nr: 0126470	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  01-05 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

The propriety of the evaluations assigned following the grant 
of service connection for degenerative joint disease of the 
lumbar spine, 10 percent from May 9, 1997, and 20 percent 
from May 23, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran had active duty service from January 1955 to 
December 1957.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision in which the RO 
awarded service connection and assigned a 10 percent rating 
for degenerative joint disease of the lumbar spine, effective 
May 9, 1997.  In a subsequent rating decision, dated in June 
2000, the RO increased the rating and awarded the veteran a 
20 percent rating effective from May 23, 2000.  

Because the veteran disagreed with the initial rating 
assigned for the lumbar spine disorder (and the rating 
assigned thereafter), the Board has recharacterized the issue 
on appeal in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Furthermore, while the veteran has been 
assigned a higher evaluation for the condition from May 2000, 
as higher evaluations are available for this condition both 
before and after that date, and the veteran, through his 
representative, has asserted that the veteran has been and is 
entitled to a 40 percent evaluation for his service-connected 
lumbar spine disability, a claim for a higher rating at each 
stage remains viable on appeal.  


FINDINGS OF FACT

1.  Since the May 9, 1997 effective date of the grant of 
service connection, the  veteran's lumbar spine disorder has 
been primarily manifested by objective evidence of overall 
moderate limitation of motion with some pain on motion during 
quiescent periods, and subjective complaints of near constant 
pain, the inability to sit or stand for prolonged periods, 
and, more recently, tingling, and numbness in the right leg 
and the feet.

2.  Since the May 1997 grant of service connection for lumbar 
spine disability, the veteran conceivably experiences 
additional functional loss during flare-ups of varying 
frequency comparable to overall severe limitation of motion.  

CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an initial 40 percent rating for 
degenerative joint disease of the lumbar spine have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified, as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001)).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) were recently 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Except as otherwise noted, these regulations also are 
effective November 9, 2000.  Id.

When a law or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

In this case, the RO has not yet had an opportunity to 
consider the claim in light of the above-noted change in the 
law and its implementing regulations.  Nonetheless, the Board 
determines that the Board is not precluded from proceeding to 
an adjudication of the veteran's claim without first 
remanding the claim to the RO, as the requirements of the new 
law and regulations have essentially been satisfied.   The 
Board notes that by virtue of the March 2001 Statement of the 
Case, the veteran was advised of the laws and regulations 
governing this claim, and, hence, was given notice of the 
information and evidence necessary to substantiate the claim.  
In addition, pertinent medical records have been obtained and 
associated with the claims file.  Further, it is noted that 
the veteran has been afforded comprehensive VA examinations 
of his lumbar spine, and has been afforded the opportunity to 
offer testimony in support of his claim.  Significantly, 
moreover, the veteran has not identified any additional 
relevant evidence that has not been requested or obtained, 
and there is no indication that there is any outstanding 
evidence that is necessary for adjudication of the issue on 
appeal.  Hence, adjudication of this issue on appeal, without 
remand to the RO for initial consideration under the new law 
and regulations, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claim is ready to be considered on the merits. 

Background

The evidence of record includes the report of a VA 
examination conducted in July 1997, which indicates that the 
veteran reported that he injured his back in service, and 
that ever since service, he had had low back pain which had 
bothered him on an intermittent basis.  He had x-rays at the 
VA in 1996, but no other intervention, physical therapy, or 
home exercise program had been accomplished.  His pain did 
not limit him specifically in activity.  He worked through 
his pain.  He found it very difficult to do things in a 
stooped position.  He reported that his back had frequently 
gotten "caught."  This left him in a position in which he 
was unable to stand up.  He felt he needed chiropractic care 
and with the result he was then able to stand up once again.  

On physical examination, the veteran ambulated without 
assistive devices.  His gait was normal.  There was no 
abnormal light touch or pinprick in the lower extremities.  
Toes were down going.  Heel to toe walking was done 
adequately.  Getting up from a stooped position was done with 
difficulty and pain-like behaviors.  In the supine position, 
the lower extremities showed full range of motion with the 
exception of right hip decrease in internal rotation to a 5 
degree limit.  In the standing position, the spine showed 
minimal decrease in flexion; he was able to forward flex to 
70 degrees and to extend to 10 degrees.  Lateral rotation and 
side bending were within normal limits; however, he had 
significant pain on end ranges.  There was no paraspinal 
tissue texture changes that were significant.  There were no 
significant muscle spasms noted.  Palpation of the sacrum, 
ileum, and lumbar spine revealed significant tenderness along 
the spinous process, particularly the L4-L5 space and the L5-
S1 space with guarding.  There were no dural tension signs 
with straight leg raising or with dorsiflexion of the feet 
bilaterally.  There was some significant tightness on the 
structures hooking on to the pelvis including bilateral 
hamstring tightness, bilateral iliotibial band tightness, and  
bilateral quadriceps tightness by provocative maneuvers.  The 
lower extremities were without abnormal tone or deficits and 
there was 5/5 motor in all key muscles.  X-rays conducted in 
the fall of 1996 showed degenerative joint disease of the 
lumbar spine, which was minimal, with some loss of disk 
space.  The diagnosis was degenerative joint disease of the 
lumbar spine.  The examiner reported that there was no 
weakness or fatigue noted on examination, although flare-ups 
would likely decrease the range of motion.  He opined, 
however, that this could not be quantified further in 
degrees; the veteran would have to be evaluated during a 
flare-up for quantification.    

VA outpatient treatment records indicate that the veteran has 
received treatment for  back pain on many occasions.  
Treatment records dated in 1997 and 1998 indicate that he had 
chronic back pain for which he received medication, physical 
therapy, and a TENS unit.  A treatment report dated in June 
1997 indicates that the veteran's back was stable on NSAID's.  
A December 1997 treatment report indicates that the veteran 
took Naprosyn but without much relief.  A treatment note in 
February 1998 indicates that his range of motion was forward 
flexion to 75 degrees, extension to  10-15 degrees, lateral 
flexion to 25-30 degrees bilaterally, and lateral rotation to 
30 degrees bilaterally.  A treatment note in March 1998 
indicates that he had forward flexion to 90 degrees, 
extension to 10 degrees, lateral rotation to 30 degrees 
bilaterally, and lateral flexion to 30-35 degrees.  A May 
1998 treatment report noted that no intervention, to include 
physical therapy, medication, or home exercise program, had 
helped; he did receive relief from his TENS unit, however.          

The report of a VA examination conducted in May 2000 
indicates that the veteran reported that he had frequent 
backache, particularly when he tried to bend over.  He did 
not take any medication for his back, but used a TENS unit on 
his lumbar area.  He reported some episodes of weakness in 
his left lower extremity, but it had never given way.  He 
avoided heavy lifting, pushing, and pulling.  He could stand 
for 10-15 minutes without changing positions.  Walking did 
not seem to bother him much.  He could sit for only 30 
minutes.  He used a lumbar support mechanism on his chair, 
which allowed him to sit for a longer period.  Bending, 
stooping and squatting were very difficult and caused flare-
ups.  

On physical examination, the veteran ambulated without 
evidence of limp.  Straight leg raising was carried to 80 
degrees bilaterally.  There was no sensory or motor deficit 
in the lower extremities.  Deep tendon reflexes were +1 and 
symmetrical.  There was no evidence of any deformity of the 
lumbar curve.  He had tenderness on palpation in the mid to 
lower lumbar paravertebral musculature in the lower lumbar 
spinous processes.  He tandem toe and heel walked without 
discomfort.  Flexion was possible to 80 degrees; extension 
was possible to 5 degrees.  Side bending and rotation were 
possible to 20 degrees on each side.  X-rays showed slight 
generalized osteophytic formation and slight degenerative 
change facets L4 to S1 bilaterally.  The diagnosis was 
degenerative intervertebral disk disease.  The examiner 
stated that this examination was conducted during a period of 
quiescent symptoms.  The examiner noted that during flare-up 
of symptoms that occurred with varying frequency, physical 
findings could be significantly altered; quantification of 
such changes would require examination during a flare-up.  

A treatment report dated in August 2000 indicates that the 
veteran reported that his back pain was about the same, no 
better, and no worse.  He took Piroxicam for the pain, which 
helped.  He also used his TENS unit.  A treatment report 
dated in January 2001 indicates that the veteran reported 
that he could no longer use his TENS unit because he had 
placement of a pacemaker in September 2000.  He also reported 
that Piroxicam did not help enough.  

The report of a VA examination conducted in February 2001 
(conducted by the same physician who had previously examined 
the veteran) indicates that the veteran reported that he had 
frequent episodes of low back pain and occasional pain into 
his right leg.  Occasionally, he experienced numbness in his 
feet.  If he sat for more than 1/2 hour, particularly in a hard 
chair, his right foot seemed to go numb.  He was able to 
stand for about 10-15 minutes and then he experienced pain in 
his back and numbness in his right foot.  Walking did not 
bother him all that much.  Stairs presented a bit of a 
problem, particularly during flare-ups.  He stated that 
flare-ups were brought on by prolonged standing and that he 
had to rest to relieve the discomfort.  

Physical examination revealed no evidence of a limp.  The 
veteran turned from side to side with some degree of 
difficulty.  Straight leg raising could be carried to 45 
degrees bilaterally, at which time he experienced back 
discomfort.  There was hypoesthesia over the lateral border 
of the right foot.  There was no evidence of any motor 
deficit of either lower extremity.  Deep tendon reflexes were 
+1 and symmetrical.  There was no evidence of pathologic 
reflexes.  There was a slight increase in the lumbar 
lordosis.  There was tenderness on palpation of the mid 
lumbar spinous processes and associated paravertebral 
musculature on the right.  There was discomfort on palpation 
of the right sacroiliac joint.  He could flex to 80 degrees 
with slight back discomfort elicited.  He could extend 10 
degrees.  Side bending was possible to 20 degrees on each 
side with slight back discomfort.  Rotation was to 20 degrees 
bilaterally.  He was able to tandem toe and heel walk without 
discomfort.  The diagnosis was degenerative intervertebral 
disk disease of the lumbar spine with associated degenerative 
joint disease of the facets in the lower lumbar segments.  
The examiner again noted that the examination was conducted 
during a period of quiescent symptoms, and that during flare-
ups, which occurred with varying frequency, the physical 
findings could be significantly altered; quantification of 
such changes would require examination during a flare-up.

Analysis

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2001).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3 (2001).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1 (2001); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as in the case at hand, the question for consideration 
is propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

The RO has granted service connection, and assigned the 10 
and 20 percent ratings for the veteran's lumbar spine 
disability, under Diagnostic Codes 5003-5292, indicating 
degenerative arthritis evaluated on the basis of limitation 
of lumbar spine motion.  See 38 C.F.R. § 4.27, and rating 
decisions dated in April and June 2000 As reflected in the 
March 2000 Statement of the Case, the RO has also considered, 
alternatively, the diagnostic criteria of DCs 5293 and 5295 
in evaluating the lumbar spine disability. 

DC 5003 directs that degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5292).  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  

DC 5292 directs that for limitation of motion of the lumbar 
spine, a rating of 10 percent is assigned for slight 
limitation, 20 percent for moderate limitation, and 40 
percent for severe limitation.  

DC 5293 directs that for intervertebral disc syndrome, a 
rating of 10 percent is assigned when the disability is mild; 
a 20 percent rating is assigned when the disability is 
moderate, with recurring attacks; a 40 percent rating is 
assigned when the disability is severe, recurring attacks 
with intermittent relief; and a 60 percent rating is assigned 
when the disability is pronounced, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  

DC 5295 directs that for lumbosacral strain, a rating of 10 
percent is assigned with characteristic pain on motion; a 20 
percent rating is assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; and a 40 percent rating is assigned when 
the disability is severe, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The Board notes, at the outset, that while the RO has 
assigned staged ratings following the grant of service 
connection for degenerative joint disease of the lumbar 
spine, 10 percent from May 9, 1997, and 20 percent from May 
23, 2000, the Board finds that the evidence does not 
establish such a clear demarcation in the level of severity 
of the veteran's disability.  While VA medical records note 
some fluctuations in the severity of the veteran's lumbar 
spine disability, the Board finds that there is no 
sufficiently clear indication of a definite change (or 
increase) in the severity of the disability at any given 
point during the pendency of this appeal, such that would 
support staged rating of the disability under consideration 
in this case.  

Rather, after careful consideration of all pertinent medical 
evidence and assertions in light of the rating factors noted 
above, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that, since the effective 
date of the grant of service connection for the lumbar spine 
disability, the criteria for a 40 percent evaluation for 
overall severe limitation of motion have been met.  

As indicated above, on VA examination in July 1997, the 
veteran exhibited minimal loss of motion on forward flexion, 
significant loss of motion on backward extension, and pain on 
end ranges on lateral rotation and side bending.  It is 
additionally noted that outpatient treatment records in 1998 
showed some fluctuations in the ranges of motion; he had mild 
to no limitation of motion on forward bending, side bending, 
and rotation, and severe limitation of motion on backward 
extension.  Examination in May 2000 revealed very minimal 
limitation of motion on all range of motion testing, except 
backward extension, which was severely limited.  The February 
2001 VA examination revealed similar range of motion testing 
results.   

Thus, while there has been some fluctuation in the ranges of 
motion since 1997, given that the limitation in backward 
extension has consistently been severe, and that all other 
ranges of motion have had either mild or no limitation of 
motion, even with pain, the Board concludes that the overall 
limitation of motion demonstrated objectively has been 
moderate since 1997, which would warrant a 20 percent rating 
under DC 5292.    

However, it is also noted that the VA examinations were all 
conducted during a period of quiescent symptoms, and that the 
physician who conducted the most recent examinations noted 
that flare-ups, which occur at varying frequency, would 
likely result in a decrease in range of motion or would 
significantly alter the findings.  Furthermore, while some 
tenderness to palpation and pain on motion (end range and on 
straight leg raising) has been noted on examination, the 
veteran has repeatedly sought outpatient treatment for his 
back pain, which medication and therapy has seemingly been 
unable to control.  While the record indicates that the 
veteran had received some pain management with the use of a 
TENS unit for pain relief, he also has recently reported that 
due to his pacemaker implant in September 2000, he can no 
longer use the TENS unit.  This evidence would appear to 
support the veteran's complaints of near constant pain.  
Thus, the Board finds that it is conceivable that, with 
repeated use of low back and during flare-ups, the veteran 
experiences additional functional loss in the low back 
comparable to severe limitation of motion.  See DeLuca, 
supra, and 38 C.F.R. §§ 4.40 and 4.45.  

Considering the objective findings, the veteran's complaints, 
and the likely extent of additional functional loss during 
flare-ups, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that, since the May 9, 1997 
effective date of the grant of service connection for 
degenerative joint disease of the lumbar spine, the criteria 
for the assignment of a 40 percent evaluation, under 
Diagnostic Code 5292 have been met.  As the veteran has 
requested, and been granted, an initial 40 percent evaluation 
for his disability, this allowance is a full grant of the 
benefits sought on appeal.  


ORDER

An initial 40 percent rating for degenerative joint disease 
of the lumbar spine is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

